Case: 14-11982   Date Filed: 01/08/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11982
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cv-00052-MCR-CAS



MELISSA STONE,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 8, 2015)



Before MARCUS, WILLIAM PRYOR, and EDMONDSON, Circuit Judges.
              Case: 14-11982     Date Filed: 01/08/2015   Page: 2 of 5


PER CURIAM:



      Melissa Stone appeals the district court’s order affirming the Social Security

Commissioner’s (“Commissioner”) denial of her applications for disability

insurance benefits (“DIB”) and supplemental social security income (“SSI”)

benefits. On appeal, she argues that the Administrative Law Judge (“ALJ”) erred

by not incorporating the answer to one of the hypotheticals he posed to the

vocational expert (“VE”) when determining that, considering Stone’s age,

education, work experience, and residual functioning capacity (“RFC”), jobs

existed in the national economy that she could perform.

      In Social Security appeals, we review the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). We review the Commissioner’s legal conclusions de novo

and consider whether the Commissioner’s factual findings are supported by

substantial evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). We “may not decide facts anew,

reweigh the evidence, or substitute our judgment for that of the Commissioner.”


                                          2
               Case: 14-11982     Date Filed: 01/08/2015    Page: 3 of 5


Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation and alteration

omitted).

      An individual claiming Social Security disability benefits must prove that

she is disabled. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). For SSI

claims, a claimant becomes eligible in the first month where she is both disabled

and has an SSI application on file. 20 C.F.R. § 416.202-03. Unlike SSI, which has

no insured-status requirement, a claimant seeking DIB must demonstrate disability

on or before the last date on which she was insured, to be eligible for benefits.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      “Disability” is defined as the inability to engage in any substantial gainful

activity by reason of any medically determinable impairment that can be expected

to result in death or that has lasted or can be expected to last for a continuous

period of not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A

person will be found disabled only if her impairments are so severe that they

prevent her from engaging in any kind of substantial gainful work that exists in the

national economy. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

      The Social Security regulations establish a five-step, “sequential” process

for determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(1). If an

ALJ finds a claimant disabled or not disabled at any given step, the ALJ does not

go on to the next step. Id. § 404.1520(a)(4). At the first step, the ALJ must


                                           3
              Case: 14-11982     Date Filed: 01/08/2015    Page: 4 of 5


determine whether the claimant is currently engaged in substantial gainful activity.

Id. § 404.1520(a)(4)(i). At the second step, the ALJ must determine whether the

impairment or combination of impairments for which the claimant allegedly

suffers is “severe.” Id. § 404.1520(a)(4)(ii). At the third step, the ALJ must decide

whether the claimant’s severe impairments meet or medically equal a listed

impairment. Id. § 404.1520(a)(4)(iii). If not, the ALJ must then determine at step

four whether the claimant has the RFC to perform her past relevant work. Id.

§ 404.1520(a)(4)(iv). If the claimant cannot perform her past relevant work, the

ALJ must determine at step five whether the claimant can make an adjustment to

other work, considering the claimant’s RFC, age, education, and work experience.

Id. § 404.1520(a)(4)(v). An ALJ may make this determination either by applying

the Medical Vocational Guidelines or by obtaining the testimony of a VE.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011).

      The Fifth Circuit has held that it was reasonable for an ALJ to reject expert

testimony where the objective medical evidence ultimately did not coincide with

the hypothetical assumptions posed to the VE. See Owens v. Heckler, 770 F.2d

1276, 1282 (5th Cir. 1985). The Ninth Circuit also has held that an ALJ was free

to accept or reject restrictions in a hypothetical question that were not supported by

substantial evidence, even when the hypothetical was posited by the ALJ and not

counsel. See Osenbrock v. Apfel, 240 F.3d 1157, 1164-65 (9th Cir. 2001).


                                          4
              Case: 14-11982     Date Filed: 01/08/2015   Page: 5 of 5


       The claimant bears the burden of proving that she is disabled, and, thus, is

responsible for producing evidence to support her claim. Ellison v. Barnhart, 355

F.3d 1272, 1276 (11th Cir. 2003). The Commissioner, however, has a limited

burden at step five to show that a significant number of jobs exist that a claimant

can perform. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

      We may not reweigh evidence; and more than a “mere scintilla” of evidence

supports the ALJ’s conclusion that jobs existed in significant numbers in the

national economy that Stone could perform, even accounting for her mental health

limitations. See Dyer, 395 F.3d at 1210; Lewis, 125 F.3d at 1440. The ALJ

reasonably rejected VE testimony when the hypothetical was not supported by the

record’s medical evidence. See Owens, 770 F.2d at 1282; Osenbrock, 240 F.3d at

1164-65. The ALJ’s determination that there were jobs in the national economy

that Stone could perform is supported by substantial evidence.

      AFFIRMED.




                                          5